


COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Cova, 2012 ONCA
    849

DATE: 20121130

DOCKET: C56131

Goudge, Rouleau JJ.A., and Ray J. (
ad hoc
)

BETWEEN

Her Majesty the Queen

Respondent

and

Simon Cova

Appellant

Mark Halfyard, for the appellant

David Friesen, for the respondent

Heard: November 27, 2012

On appeal from the decision of the Summary Convictions
    Appeal Court dated October 18, 2012 by Justice Faye E. McWatt of the Superior
    Court of Justice, dismissing the appeal from the sentence imposed on March 12,
    2012 by Justice S. Gail Dobney of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

While in our view the trial judge may well have been motivated by her
    view that the joint submission was below the range, she did conclude that it
    would bring the administration of justice into disrepute.

[2]

We agree with the summary conviction appeal judge that the trial judge
    found the proper legal test for rejecting the joint submission was satisfied
    here. There is therefore no error in law in the judgment appealed from.

[3]

Leave to appeal must be denied.

